Fourth Court of Appeals
                               San Antonio, Texas
                                    December 3, 2018

                                  No. 04-18-00523-CV

                            OHIO DEVELOPMENT, LLC.,
                                    Appellant

                                            v.

                TAPATIO SPRINGS HOMEOWNERS ASSOCIATION,
                                 Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                               Trial Court No. 15-405CCL
                        Honorable Bill R. Palmer, Judge Presiding

                                     ORDER
    The appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to December 17, 2018.


It is so ORDERED on December 3, 2018.

                                          PER CURIAM


ATTESTED TO: _______________________
             KEITH E. HOTTLE,
             Clerk of Court